DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the user operation for deleting" in claim 4 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. No. 2015/0356840 A1) in view of Nishino et al., (U.S. Pub. No. 2016/0350583 A1).
As per claim 1, Wang teaches a person search system (title) comprising: a server connected to communicate with each of n units of cameras where n is an integer of 3 or greater (server apparatus, camera001-camera004; fig. 1, fig. 3); and a client terminal (client, fig. 1 el. 30) connected to communicate with the server (fig. 1), where the server receives captured videos transmitted from the n units of cameras (fig. 1-3) analyzes position information and characteristics information on a person appearing in each of the captured videos and accumulates the position and the characteristic information as analysis results ([0115-0120], fig. 7-9,  fig. 63; detecting movement of the object and generating its tracking data, For example, position information of the object that is a tracking target is calculated for each successive frame image 12); the client terminal display, on a screen, each of the captured videos of k units of cameras ([0108], fig. 3, the GUI unit 32 displays the moving image data 11), where k is an integer of 2 of greater that satisfies K≤ n hat are selected from the n units of cameras by a user operation that are selected from n units of cameras by a user operation ([0186] and fig. 23-25; el. 81), and the client terminal aligns and displays cut-out images of one or more persons identical with or similar to the search target person based on the analysis result regarding the search target person ([0149], [0160], and fig. 7-9). Wang does not explicitly disclose according to a selection of a search target person appearing in any one of a k number of captured videos, the client terminal transmits, to the server, a search request for the search target person in a (k-1) number of captured videos other than the 
 However, Nishino teaches according to a selection of a search target person appearing in any one of a k number of captured videos, the client terminal transmits, to the server, a search request for the search target person in a (k-1) number of captured videos other than the captured video in which the search target person ([0061], [0063], [0068] and fig. 1 el. 217-218), fig. 6-7), the server used the analysis results to extract an analysis result regarding the search target person in the (k-1) number of captured videos and transmits the analysis result to the client terminal in response to the search request ([0052], [0063], [0069], [0146], and fig. 1 el. 220, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishino with Wang for the benefit of providing increased accuracy of image search systems.
As per claim 2, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. In addition, Wang teaches wherein the client terminal displays map data indicating points where the k units of cameras are installed (fig. 7 el. 10). 
As per claim 3, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. In addition, Wang teaches  wherein the client terminal display movement paths of the one or more persons identical with or similar to the search target person to overlap the map data based on the analysis result regarding the search target person (figs. 7-9 el. 69,  [0156]l [0158] [0162], “traffic lines serving as the movement image 69 are displayed”).
As per claim 4, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 3. In addition, Wang discloses the client terminal updates and displays movement paths of the search target person display on the map data (fig. 7-9, [0156], [0191]) according to the user operation 
As per claim 5, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. In addition, Wang teaches wherein the client terminal displays an outer frame of a person appearing in an outer frame of a person appearing in a captured video of any one of the k units of cameras to overlap the captured video (fig. 14, fig. 18, fig. 25 el. 81, [0189]), when the outer frame is selected by the user operation (fig. 18, fig. 25, [0189]). Wang does not explicitly disclose the client terminal transmits, to the server, a search request of the search request of the search target person in which a person corresponding to the selected outer frame is set as the search target person ((fig. 1 el. 103, 221-224; fig. 7 el. 3004-3006; [0067-0070], [0105-0109]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishino with Wang for the benefit of providing increased accuracy of image search systems.
As per claim 6, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. Although, Wang discloses any one of the cut-out images of the one or more person is selected ([0003], [0145-0146] and fig. 7, “selecting thumbnail image”), Wang does not explicitly disclose the client terminal transmits a search request of the search target person in which a person corresponding to the selected cut-out images is set as the search target person to the server.
However, Nishino teaches the client terminal transmits a search request of the search target person in which a person corresponding to the selected cut-out images is set as the search target person to the server ([0068] and fig. 1 el. 200, 221). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishino with Wang for the benefit of providing increased accuracy of image search systems.
claim 7, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. In addition, Wang teaches wherein the client terminal chronologically aligns and displays cut-out images of the one or more persons identical with or similar to the search target person in order of capturing times at which each of the one or more persons are captured ([0123], [0145-0149], and fig. 7).
As per claim 8, Wang (modified by Nishino) as a whole teaches everything as claimed above, see claim 1. Although, Wang discloses wherein the client aligns and displays cut-out images of a plurality of persons identical or similar to the search target person (figs. 7-8, thumbnail images), Wang des not explicitly disclose display images of persons identical with or similar to the search target person in order from the highest similarity to the search target person. 	However, Nishino teaches to display images of persons identical with or similar to the search target person in order from the highest similarity to the search target person ([0123] and fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nishino with Wang for the benefit of providing increased accuracy of image search systems.
As per claim 9, which is the corresponding person search method with the limitations of the person search system as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486